Citation Nr: 0501927	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  95-05 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a gunshot wound of 
the right thigh (muscle group XIV) with fracture of the right 
femur, currently rated as 40 percent disabling, including on 
an extraschedular basis.

2.  Whether separate rating is warranted for right knee 
disability secondary to service-connected gunshot wound of 
the right thigh.

3.  Entitlement to a rating in excess of 30 percent, on 
appeal from the initial award of service connection for post-
traumatic stress disorder (PTSD).

4.  Entitlement to an increased rating for a back condition, 
currently rated 20 percent disabling.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for gout.

8.  Entitlement to service connection for arthritis, right 
knee.

9.  Entitlement to service connection for a painful scar of 
the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1964 to April 
1965 and from December 1966 to January 1968.

This appeal is from February and May 1994 rating decisions of 
the Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).  The veteran has subsequently relocated 
to Puerto Rico.  The San Juan RO is now the agency of 
original jurisdiction in this case.

The veteran's July 1993 claim and subsequent statement raise 
the issue whether separate rating is warranted for shortening 
of the right leg.  The evidence of record also makes the 
claim a reasonable inference.  An October 1991 rating action 
included shortened right leg as part of the denomination of 
the service-connected residuals of gunshot wound of the right 
thigh.  The several measurements of the length of the 
veteran's right leg include measurements both sufficient and 
insufficient to warrant compensation for a shortened right 
leg.  Resolution of the matter will require consideration of 
the rule against pyramiding.  See 38 C.F.R. § 4.14 (2004).  
The matter is referred to the RO for appropriate action.

The issues of service connection for hemorrhoids, hearing 
loss, gout, and arthritis of the right knee or in the 
alternative separate rating of the currently service-
connected right knee are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of gunshot 
wound of the right thigh with injury of muscle group XIV and 
fracture of the femur is rated 40 percent disabling, the 
maximum rating provided for that disability by the VA 
Schedule for Rating Disabilities.

2.  The veteran has neither frequent hospitalization nor 
marked interference with employment due to his gunshot wound 
of the right thigh.

3.  During the time from the effective date of service 
connection to the present, the veteran has suffered 
diminishing degrees of social and industrial or occupational 
impairment due to symptoms of PTSD such as sleep disturbance, 
irritability, poor concentration, several nightmares a month, 
intrusive recollections of combat experiences, increased 
startle response, diminished interest in activities and 
feelings of detachment and estrangement are aptly 
characterized either as definite industrial impairment or as 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

4.  During the time from the effective date of service 
connection to the present, the veteran has had lumbar 
scoliosis due to a shortened right leg and degenerative joint 
and disc disease, with increasing intervertebral disc 
pathology manifested by small herniation and mild compression 
of multiple discs L4-5, occasional tenderness to palpation of 
the lumbar spine, but no painful motion, paravertebral muscle 
spasm, or additionally disabling flare-up, or increased pain 
or fatigability with repeated motion, and without any 
incapacitating episodes of intervertebral disc symptoms.

5.  The veteran has a tender, deep scar of the right thigh 
associated with his gunshot wound of the right thigh 
measuring approximately 44 square centimeters.


CONCLUSIONS OF LAW

1.  The law does not authorized a schedular rating greater 
than 40 percent for gunshot wound of the right thigh with 
damage of muscle group XIV and fracture of the right femur.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.14, 4.45(f), 
4.55, 4.56, 4.73, Diagnostic Codes 5314 (2004).

2.  The regulatory criteria for submission to the 
Undersecretary for Benefits or to Director, Compensation and 
Pension Service for extra-schedular rating of status post 
gunshot wound of the right face and left neck with damage of 
muscle groups XXII and XXIII are not met.  38 C.F.R. 
§ 3.321(b)(1) (2004).

3.  The schedular criteria for a disability rating greater 
than 30 percent for PTSD is not warranted during any part of 
the time from the effective date of service connection to the 
present, either under the older or the newer criteria for 
rating mental disorders.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.130, Diagnostic Code 9411 
(2004); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

4.  The schedular criteria for a disability rating greater 
than 30 percent for a back condition is not warranted during 
any part of the time from the effective date of service 
connection to the present.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2004); Diagnostic Code 5295 (2002).

5.  The veteran incurred a scar of the right thigh in wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating for Gunshot Wound of the Right Thigh

A.  Schedular Rating

In February 1998, VA increased the veteran's disability 
compensation for residuals of a gunshot wound of the right 
thigh, muscle group XIV, with fracture of the right femur 
from 30 percent to 40 percent effective August 1, 1992.  The 
veteran has not withdrawn the claim, hence its presentation 
for appellate review.

Forty percent is the highest level of disability authorized 
for injuries of muscle group XIV by the VA Schedule for 
Rating Disabilities.  See 38 C.F.R. § 4.73, Diagnostic Code 
5314 (2004).  The 40 percent rating is for a severe injury.  
The injury was sever because of its size, the course and 
duration of its treatment, the fact that the gunshot 
fractured the femur as well as damaged the muscle, and the 
residual muscle herniation and atrophy shown consistently in 
examinations since service.  See 38 C.F.R. § 4.56 (2004).

The regulations providing for consideration of the functional 
effects of pain and related phenomena that might otherwise be 
applicable to the veteran's muscle injuries, see 38 C.F.R. 
§§ 4.40, 4.45 (2004), are not applicable where a disability 
is rated at the maximum level provided by the diagnostic code 
under which it is rated.  VAOPGCPREC 36-97, citing Johnston 
v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of 
functional loss of range of motion of a wrist due to pain 
inappropriate where rating currently assigned for limitation 
of motion was maximum available under the applied diagnostic 
code).  Consequently, the Board need not determine whether 
those regulations would otherwise apply in rating the 
veteran's gunshot wound of the right thigh.

Taking together the several regulations governing the 
disability rating of the veteran's gunshot wound of the right 
thigh with damage of muscle group XIV and fracture of the 
right femur, the current rating of 40 percent is the maximum 
the rating schedule provides.  In short, given the facts of 
the veteran's case, there is no basis in law for a higher 
schedular rating.  The claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Whereas a higher schedular rating is not available, 
completeness warrants consideration whether to submit the 
veteran's claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1) 
(2004).  Regulation authorizes those VA officers to award an 
extraschedular rating when there are extraordinary 
circumstances that make it impracticable to apply the rating 
schedule to the circumstances.  Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).

"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  The veteran has not 
asserted and the evidence does not suggest the veteran 
suffers marked interference with employment or has frequent 
hospitalizations due to his gunshot wound of the right thigh.  
There is no evidence of any other reason to submit the claim 
for extraschedular rating.


II.  Higher Initial Ratings for PTSD

In review of disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

This appeal is from the initial ratings assigned to 
disabilities upon awarding service connection.  The entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).

The veteran's claim predates the Fenderson decision.  The RO 
did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of a disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating.

VA amended the rating criteria for mental disorders during 
the pendency of this claim, effective November 7, 1996.  See 
61 Fed. Reg. 52,695-702 (Oct. 8, 1996).  Applied the facts in 
this case, the changes have no effect on the rating of the 
veteran's PTSD.  Whereas there is no reason to prefer one set 
of rating criteria to the other, this decision applies the 
older rating criteria before the effective date of the newer 
criteria, and the newer criteria thereafter.

The appellant is currently rated as 30 percent disabled by 
PTSD.  The rating criteria for a 30 percent disability 
evaluation for PTSD required "definite impairment of social 
and industrial adaptability."  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The term "definite" in this context, is 
to be construed to mean "distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large."  VAOPGCPREC) 9-93.  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 2002).



The revised criteria for a 30 percent disability evaluation 
for a mental disorder require 

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

For a 50 percent rating under the old criteria, the 
"[a]bility to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment."  Diagnostic Code 
9411 (1996).  Regulation provided that social inadaptability 
mattered as a criterion of disability only as it affected 
industrial adaptability, i.e., produced impairment in earning 
capacity.  38 C.F.R. § 4.129 (1996).  However, regulation 
also provided that to avoid underevaluating the emotionally 
sick claimant with a good work record, or overevaluating the 
disability on the basis of a poor work record, actual 
symptomatology, as it affects social and industrial 
adaptability, determines the severity of disability, with 
time lost from gainful work and decreased work efficiency as 
two important determinants of the severity of a mental 
disability.  38 C.F.R. § 4.130 (1996).

Under the new criteria, a 50 percent rating is warranted if 
there is

[o]ccupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
materials, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships."

Diagnostic Code 9411 (2004).  

As shall be shown below, nothing in the evidence of record 
suggests the veteran has symptoms of PTSD commensurate with 
the 100 percent or the 70 percent ratings under either the 
older or the newer rating criteria.  Compare 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) with 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

Other criteria to consider in rating mental disability under 
either set of criteria are the frequency, severity and 
duration of psychiatric symptoms, the length of remissions, 
and the capacity for adjustment during periods of remissions, 
as determined from all the evidence of record rather than 
solely on the examiner's assessment of the level of 
disability at the moment of examination.  38 C.F.R. § 4.130 
(1996); § 4.126(a) (2004).  The extent of social impairment 
is for consideration, but a rating shall not be based solely 
on social impairment.  38 C.F.R. § 4.129 (1996); § 4.126(b) 
(2004).  Under either set of criteria, if the evidence shows 
a total disability picture that more nearly approximates the 
criteria of the rating next higher than the current rating, 
the next higher rating is to be assigned.  38 C.F.R. § 4.7 
(2004).

On VA psychiatric examination in April 1994, the veteran 
reported a history of combat injury and psychic trauma in 
service followed by use of drugs and alcohol after service.  
He reported having many jobs and a failed business in the 
past, with about six years of employment at his current job.  
He complained of restlessness and in ability to stay put for 
long periods.  He reported poor sleep, flashbacks of the 
night he was shot.  He said that loud noises and the sound of 
helicopters reminded him of Vietnam.  He stated that he 
remained busy attempting to forget his past experiences.  He 
reported using marijuana to aid sleep.  Objectively, the 
examiner found him alert, oriented, pleasant and cooperative, 
without evidence of hyperactivity or retardation.  The 
examiner commented that the veteran presented himself as 
coping with his nightmares and flashbacks, yet it was obvious 
during the interview that the veteran was haunted by them, 
keeping busy and using alcohol or drugs to forget his past.  
The examiner noted the veteran had never sought treatment or 
counseling.  The veteran had insight into his condition and 
he had judgment.  The diagnoses were PTSD, alcohol 
dependence, and polysubstance abuse.  The examiner rated his 
Global Assessment of Functioning (GAF) as 70 presently and 
for the past year.

On VA psychiatric examination in July 1997, the veteran 
reported that recollections of Vietnam haunted him.  The 
examiner noted that the veteran was "apparently seen at a 
Vet Center for several session several years ago, but did not 
elicit or did not record further details of the focus of the 
sessions.  The veteran reported that he had stopped frequent 
use of drugs and alcohol on his own and had never sought 
treatment.  The veteran had no history of psychiatric 
treatment.  He reported the loss of many jobs because of poor 
sleep and irritability.  He reported poor concentration.  He 
reported intrusive recollections of war experiences; startle 
response when approached from behind, and attempting to avoid 
feelings of the war and activities that aroused 
recollections.  He reported diminished interest in activities 
and feelings of detachment and estrangement from others.  He 
denied problems with irritability and insomnia.  Objectively, 
he was oriented, recent and remote memory were in tact, there 
were no disordered perceptions or suicidal ideas.  PTSD 
symptoms were as described.  The diagnosis was PTSD, past 
history of alcohol and substance abuse and dependence.  The 
examiner assigned a GAF of 50 presently and for the past 
year.  The examiner noted that the veteran was currently 
employed and noted the veteran's report of the loss of many 
jobs partly due to PTSD symptoms.

VA outpatient records from April 2000 to March 2003 show 
treatment for multiple physical and no psychiatric 
complaints.  A January 2003 alcohol and depression screening 
were both negative.

On VA psychiatric examination in May 2003, the examiner noted 
there was no record of VA psychiatric hospitalization or 
prescription of psychiatric medication.  The veteran reported 
he was doing well in his job as a condominium manager.  
Objectively, his mood was slightly anxious.  He had a full 
affect with good attention and concentration.  The examiner 
diagnosed PTSD by record with a GAF of 70.

Taking the evidence all together, the salient feature during 
the time from the effective date of service connection to the 
present is that the veteran was employed at each time he had 
contact with VA.  The emotional distress caused by his PTSD 
is apparent in the record, but it does not seem significantly 
different in July 1997, when the examiner felt he was 
functioning globally at a level of 50 on a scale of 100 than 
it did when the April 1994 examiner noted that the veteran's 
distress was greater than he let on, and the examiner 
assigned a GAF of 70, as was done in May 2003.  The GAF is 
not a VA rating criterion.  It is a device used by the 
American Psychiatric Association, whose diagnostic criteria 
VA employs in rating mental disorders, see 38 C.F.R. § 4.125 
(2004), to describe how well a person is functioning in life.  
A GAF of 70 indicates some mild psychiatric symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well and has some meaningful 
interpersonal relationships.  Diagnostic and Statistical 
Manual of Mental Disorders 32-33 (4th ed. 1994).  A GAF of 50 
represents serious symptoms or any serious impairment in 
social, occupational, or school functioning.

The veteran has reported losing many jobs in part because of 
PTSD, but he has submitted no corroborative evidence.  He has 
been employed at each point of contact with VA.  The overall 
picture is that he has consistently had definite social and 
industrial impairment, or occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks commensurate with a 30 percent rating.  
Absent objective information about the number and duration of 
the purportedly many lost jobs, it would be speculation to 
construe the veteran's reports as evidence of considerable 
social and industrial impairment or of reduced reliability 
and productivity due to his PTSD.  Although the veteran's 
reports of many lost jobs due in part to PTSD are credible, 
they are not probative of the level of his disability, 
because they are not quantifiable.  By comparison, his 
likewise credible reports of current employment at each VA 
examination is probative, because it permits the conclusion 
that he obtains and maintains employment with sufficient 
consistency that the random timing of VA examinations 
consistently have found him employed.

Although the July 1997 VA examiner interpreted the veteran's 
presentation as indicative of a GAF of 50, the fact that he 
was apparently objectively functioning in employment as well 
then as when two other examiners found his GAF to be 70 is 
persuasive that the GAF of 50 does not constitute an overall 
disability picture more nearly approximating that 
commensurate with the next higher, or 50 percent, rating.  
The preponderance of the evidence is that the veteran is 
correctly rated 30 percent disabled by PTSD under the older 
rating criteria, 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), or under the newer rating criteria, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004), throughout the time 
from the effective date of service connection to the present.  
Based upon the above analysis of all procurable and assembled 
data, reasonable doubt as to the degree of disability does 
not exist.  See 38 C.F.R. § 4.3.  

III.  Increased Rating for a Back Condition

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

VA also amended the rating criteria for diseases and injuries 
of the spine during the pendency of the veteran's claim.  68 
Fed. Reg. 51454-58 (Aug. 27, 2003) (effective Sep. 26, 2003).  
Application of the facts to both sets of rating criteria 
shows the same rating is correct under either sets.  Again, 
there is no reason to prefer one to the other; thus, the 
older rating code applies prior to the effective date of the 
change, and the newer thereafter.

VA examined the veteran in May 1991.  He complained of 
intermittent low back pain.  Examination revealed flexion of 
50 degrees, extension of 5 degrees, right and left lateral 
flexion of 25 degrees each and right and left rotation of 25 
degrees each.  There was no spasm.  There was some pain on 
percussion of the lumbar spine.  Straight leg raising was 
negative bilaterally.  Reflexes were 1+ at the right patella 
compared with 2+ at the left patella.  Achilles' reflex was 
2+ bilaterally.  The right leg was 5/8 inch shorter than the 
right.  X-ray study reviewed narrowing of the L4-L5 disc 
space.  The examiner diagnosed degenerative disc disease at 
L4-L5.

VA examined the veteran's back in August 1993.  The veteran 
reported intermittent pain with bending, pulling or twisting 
and when lifting weights above his head.  Examination 
revealed no tenderness of the spine.  There was a right 
dorso-lumbar scoliotic curve, a shortened right leg, and the 
right shoulder lower than the left when he stood.  Flexion 
was 5 degrees, extension was 35 degrees, left lateral flexion 
was 30 to 35 degrees, and right lateral flexion was 25 
degrees.  Left rotation was 50 degrees and right rotation was 
40 to 45 degrees.  There was no objective evidence of pain on 
active motion of the lumbar spine or of paraspinal muscle 
tenderness or spasm.  Manual muscle testing of he lower 
extremities revealed normal strength.  Deep tendon reflexes 
were 2+ symmetrically at the knees and ankles.  X-ray studies 
revealed degenerative disc disease, with significant disc 
space narrowing of the L1-L2, L2-L3, L4-L5, and L5-S1 
intervertebral disc spaces.  The diagnosis was chronic 
intermittent low back pain secondary to degenerative disc 
disease and mild compensatory dorso-lumbar scoliosis 
secondary to leg length discrepancy.

VA outpatient records from November 1990 to March 2003 show 
no complaint of low back symptoms.  Review of systems in 
January 2003 showed normal range of motion on musculoskeletal 
review and no gross motor or sensory deficits.

On VA examination of the veteran's back in May 2003, the 
veteran complained of intermittent severe pain of his low 
back and down his left leg and of having sore legs when he 
elevated them.  He said the pain lasted two to three days.  
His medical records showed no emergency room visits and no 
prescription of medication for his back.  He reported taking 
his gout medication when he had back pain.  He said walking 
could precipitate pain, and he sometimes had spontaneous 
pain, which he treated with ice or heat, lying on the floor, 
and stretching.  The veteran reported he was seen in the 
primary care clinic in the previous year for low back pain.  
He reporting having no acute attacks of low back pain during 
the past year.  He walked unaided, but reported that he used 
a cane when he had severe pain.  He reported he could walk 
about 400 yards.  He reported he had difficulty inspecting 
buildings and building sites while performing his job as a 
condominium manager, and he could not perform past 
recreational activities such as swimming, bicycling, and 
mountain climbing.  He could drive.  Objectively, the 
examiner found the veteran to have normal posture and gait.  
He had lumbar flexion to 40 degrees, extension to 25 degrees, 
lateral flexion to 40 degrees bilaterally, and rotation to 35 
degrees bilaterally.  None of the motions were painful.  
There were no additional limitations due to pain, fatigue, 
weakness or decreased endurance following repetitive motion.  
There were no lumbosacral spasms.  A computed tomography (CT) 
study revealed evidence of degenerated disc, vacuum 
phenomena, and calcified bulging annulus fibrosus with small 
central disc herniation and mild compression of the dural sac 
at L5-L5.  There was a bulging annulus fibrosus with small 
central disc herniation and mild compression of the dural sac 
at L5-S1.  There was also degenerative joint disease in the 
left facet joint of L5-S1 and a calcified bulging annulus 
fibrosus at L2-L3.  The examiner reiterated the CT finding as 
a diagnosis, adding low back pain.

VA has rated the veteran's disability under the older rating 
criteria as a lumbar strain based on pain and limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  
The medical evidence shows increasing degenerative disc 
changes, but the veteran's subjective reports remain of 
intermittent pain.  The ranges of motion and lack of muscle 
spasm shown objectively are consistent with the current 20 
percent rating throughout the period under review, with the 
exception of the August 1993 report of five degrees of 
flexion.  That report is not credible.  It is inconsistent 
with all other findings of record.  A limitation of flexion 
to five degrees is a presentation of a spine so nearly 
inflexible that it is not credible that the report accurately 
stated the observation yet the examiner made no additional 
comment.  The better explanation is that it is a patent error 
in light of all other findings and comments in the medical 
records.

All examiners noted the veteran's reports of intermittent 
pain, but found that there was no increase in disability or 
decrease in function of the low back at those times.  Thus 
application of the regulations that provide for consideration 
generally of pain, fatigability, and related phenomena, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004), do not warrant an 
increase in disability rating, nor is there shown to be such 
flare-ups that an increase in rating is warranted because of 
additional disability during them.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Consequently, whether rated under the 
old criteria as lumbar strain, Diagnostic Code 5295, for 
limitation of motion, Diagnostic Code 5292, or as 
intervertebral disc syndrome, Diagnostic Code 5293, the 
veteran does not present a disability picture matching or 
more nearly approximating a rating greater than 20 percent.

The newer rating criteria provide a general formula for the 
several diagnostic codes for spine disease or injury.  See 
38 C.F.R. § 4.71a, (2004).  The general formula applies to 
lumbosacral strain, degenerative arthritis of the spine, and 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2004).  The veteran's ranges of 
motion, the scoliosis, and the lack of muscle spasm on any 
examination are all commensurate with a 20 percent rating, 
with or without pain of the low back, i.e., a higher rating 
is not warranted because the back is painful.

The veteran has degenerative disc disease and complaints of 
radiating pain.  Intervertebral disc syndrome, i.e., the 
neurological effects of disc disease, may be rated based on 
duration and frequency of incapacitating episodes.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 note (1) 
(2004).

There is no evidence of incapacitating episodes of any 
duration.  The veteran's sole reported instance of seeking 
treatment for back pain is not of record.  Even if the 
instance were for signs or symptoms of intervertebral disc 
syndrome, the veteran has not asserted, and no evidence shows 
an incapacitating episode as defined.  The alternative scheme 
for rating intervertebral disc syndrome does not benefit the 
veteran in this case.

The preponderance of the evidence is that his back condition 
is correctly rated as 20 percent disabling, and not higher.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); Diagnostic 
Code 5237 (2004).

IV.  Service Connection for Scar of the Right Leg

The veteran has had a scar of the left thigh since his 
gunshot wound healed.  The measurements of his scar have 
varied some over the years, but only within a reasonable 
range to be expected from measurements by different 
examiners.  It was described on VA examination in January 
1986 as slightly tender and seven inches long and one inch 
wide.  It was described in May 2003 as tender and measuring 
16 cm long and 3 cm wide.  Given this consistency, it is 
unnecessary to detail every measurement and description over 
the years.  Suffice it to say that they have been similar.

The October 2004 supplemental statement of the case informed 
the veteran that VA denied service connection for a painful 
scar of the right leg, because, "We cannot grant a separate 
evaluation for residual scar in the right leg because there 
[is] no record of painful scar on the right leg showing a 
chronic disability subject to service connection."

The veteran was shot in the leg in combat.  The initial 
disability rating of March 1968 did not include the scar 
among the service-connected residuals of the gunshot wound.  
A July 1968 VA examination noted the depressed scar with 
involvement of underlying tissue.  The January 1986 VA 
examiner reported the scar, as noted.  The May 2003 VA 
examiner reported the scar, as noted, also stating it is not 
adherent.

It is obvious that the veteran has disability from a scar 
incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002).  
The correct rating is a downstream matter for the RO to 
consider in implementing the order of this decision.

V.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), mandates VA to 
afford the veteran certain notices and assistance in 
prosecuting his claims.  VA mailed a letter to the veteran in 
May 2003 that notified him of the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The notice addressed both increased rating and 
service connection claims.  The letter did not explicitly 
state that the veteran should submit pertinent evidence 
currently in his possession, but it did advise that he could 
submit the necessary information and evidence himself.  
Evidence in the veteran's possession cannot logically be 
excluded from the notice, consequently, the letter 
substantively discharged VA's notice obligations.

The notice long postdated the February and May 1994 rating 
decisions from which the veteran appeals, because those 
decision long predated enactment of the VCAA.  Adjudication 
prior to VCAA notice can prejudice the veteran's prosecution 
of his claim.  There is no indication that a review of the 
claim at this time will result in any prejudice to the 
veteran, because he has clearly been advised of the elements 
necessary to substantiate his claims, VA obtained additional 
evidence subsequent to the letter and informed the veteran of 
this evidence in a supplemental statement of the case.  The 
veteran has not notified VA of any additional evidence.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

VA has discharged its duty to assist the veteran to obtain 
evidence to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  VA obtained all VA 
medical records of which it has reasonable notice.  A July 
1997 VA psychiatric examiner noted that the veteran had 
apparently been seen at a particular Vet Center several years 
before.  The veteran has never offered details of when or the 
reason he went to the Vet Center, despite multiple notices 
during the pendency of his claim of the evidence on which VA 
had based its decision, such as a letter of September 1997 
enclosing the rating decision, a supplemental statement of 
the case of August 1998, another letter of October 1998 
enclosing a rating decision that listed the evidence 
considered, the formal VCAA notice letter of May 2003, and 
the most recent SSOC of October 2003.  The veteran is 
required to cooperate with VA's efforts to obtain even 
federal records to substantiate his claim.  38 C.F.R. 
§ 3.159(c)(2)(i) (2004).  Whereas the veteran has not 
provided information sufficient to reasonably expect to 
obtain the Vet Center records, VA has no pending duty to 
obtain such possibly extant records.  Cf Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA records than can reasonably be 
expected to be produced are constructively of record before 
Department adjudicators).  VA obtained the only private 
medical records of which the veteran informed VA.

VA examined the veteran on multiple occasions in conjunction 
with the claims at issue and obtained medical opinions from 
the examiners as necessary.  VA has discharged its duty to 
examine the veteran and obtain necessary medical opinions.  
38 C.F.R. § 3.159(c)(4) (2004).

There has been no failed attempt to obtain evidence of which 
VA must notify the veteran.  38 C.F.R. § 3.159(e) (2004).


ORDER

A disability rating greater than 40 percent for a gunshot 
wound of the right thigh (muscle group XIV) with fracture of 
the right femur on either a schedular or an extraschedular 
basis is denied.  A disability rating for PTSD greater than 
30 percent during any time from the effective date of service 
connection for PTSD to the present is denied.  A disability 
rating greater than 20 percent for a back condition is 
denied.  Service connection for a scar of the right thigh is 
granted.


REMAND

VA has not discharged its duty to assist the veteran to 
obtain evidence necessary to substantiate his claims for 
service connection for hemorrhoids, hearing loss, gout, or 
right knee disability.  He had two periods of active service, 
as noted above.  The only service medical records in his VA 
claims file pertain to this gunshot wound on and after 
September 4, 1967, and three pages from July 1967, which the 
veteran apparently submitted in July 1993.  There is no 
document of record showing VA has ever requested the 
veteran's military health records.  A September 1986 request 
for verification of the veteran's dates of service did not 
request service medical records, and, the form shows, none 
were provided.  VA must request them to discharge its 
obligation to assist the veteran with his claim.  38 C.F.R. 
§ 3.159(c)(2) (2004).

In July 1985, the veteran claimed entitlement to secondary 
service connection for an unstable right knee.  VA 
examination of July 1968 showed some instability of the knee.  
VA examination of January 1986 opined that right knee 
conditions was secondary to right leg shortening due to the 
gunshot-fractured femur.  In May 1986, VA granted service 
connection for limitation of motion of the right knee, rating 
the right knee as part of the service-connected residuals of 
a gunshot wound of the right thigh.  The rating sheet showed 
the inclusion of the right knee.  The veteran had VA right 
knee arthroscopy in November 1987 for a torn lateral 
meniscus.  A May 1991 VA examination diagnosed a deficient 
anterior cruciate ligament with early degenerative changes.  
An October 1991 rating decision identified the veteran's 
right leg disability as "Residuals of gunshot wound of right 
thigh, including muscular hernia, shortening of right leg, 
right knee limitation of motion with retained foreign bodies, 
healed fracture of femur (muscle group 14).  A February 1994 
rating action of granted convalescence compensation for the 
November 1987 knee surgery.  See 38 C.F.R. § 4.30 (2004).  
The February 1994 rating action also abbreviated the name of 
the right leg disability to "Residuals of gunshot wound of 
the right thigh muscle group XIV."  All subsequent rating 
sheets have similarly abbreviated the name of the disability, 
omitting the right knee and shortened right leg.  The veteran 
had private right knee surgery for internal derangement June 
1992, which revealed post-traumatic and gouty arthritis.  The 
veteran filed a claim for service connection for arthritis 
and gouty arthritis of the right knee in July 1993, the 
denial of which is currently on appeal.

This procedural history strongly suggests that the fair and 
correct treatment of the matter on appeal requires 
readjudication to distinguish those elements of the veteran's 
right knee condition that are already service-connected, and 
which, if any, are not currently service connected, for which 
entitlement to service connection is the correct statement of 
the issue.  Once that is done, adjudication can address 
whether any right knee condition or conditions should be 
rated separately.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); VAOPGCPREC 9-98.  This medical history strongly 
suggests that the fair and correct treatment of the matter on 
appeal requires a thorough medical examination and historical 
review of the veteran's right knee to sort out the 
relationships among the several right knee pathologies.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Specifically, 
implementing 38 C.F.R. 
§ 3.159(c)(4)(i)(A), (B), and (C), notify 
the veteran that to be entitled to a VA 
examination in connection with his claims 
for service connection for hemorrhoids, 
hearing loss, gout, and right knee 
disability.

?	He must produce competent medical or 
lay evidence of a current diagnosis 
of hemorrhoids and hearing loss or 
persistent or recurrent symptoms

?	Establishes that he suffered an 
event, injury, or disease in service 
or has a presumptive disease or 
symptoms of a presumptive disease 
manifested during an applicable 
presumptive period, providing also 
the details necessary for him to 
determine whether he has or has 
symptoms of a presumptive disease

?	Indicates the claimed disability or 
symptoms may be associated with the 
established event, injury, or 
disease in service or with another 
service-connected disease, and 
explain how to satisfy that 
requirement.

2.  Obtain the veteran's service medical 
records.

3.  Schedule the veteran for a right knee 
examination.  Provide the examiner with 
the claims file.

?	The examiner is to make a 
longitudinal review of the veteran's 
medical records in the claims file 
in conjunction with obtaining a 
clinical history from the veteran 
and conducting a clinical 
examination of the veteran, 
including any indicated diagnostic 
tests or studies.

?	The examiner is to diagnose the 
veteran's right knee pathology, 
identifying any past or current 
internal derangement, arthritis, 
whether degenerative, post-
traumatic, or gouty, and provide an 
opinion of which pathology is at 
least as likely as not (50 percent 
or greater probability) associated 
with the service-connected gunshot 
injury of the right thigh with 
fracture of the right femur.

?	The examiner is to provide an 
opinion of the severity of any right 
knee pathology that is at least as 
likely as not associated with the 
gunshot injury of the right thigh.

4.  If and only if  the veteran satisfies 
the requirements of entitlement to a VA 
examination in conjunction with his 
claims for service connection for 
hemorrhoids, hearing loss, and gout, 
schedule the appropriate VA examinations 
for each examiner to review the claims 
file, diagnose current pathology, and 
provide a nexus opinion regarding whether 
it is at least as likely as not (50 
percent or greater probability) that 
there is a link between current 
hemorrhoids, hearing loss, or gout, and 
the veteran's active service.

5.  Readjudicate the claims for service 
connection for hemorrhoids, hearing loss, 
and gout, and whether separate rating for 
one or more right knee conditions is 
warranted.  If any claim remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


